Case 4:20-cv-00178-CVE-FHM Document 109 Filed in USDC ND/OK on 09/17/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA


   JASON KLINTWORTH, and                                  )
   ALK ENTERPRISES, LLC,                                  )
                                                          )
                          Plaintiffs,                     )
                                                          )
   v.                                                     )       Case No. 20-CV-0178-CVE-FHM
                                                          )
   VALLEY FORGE INSURANCE COMPANY,                        )
   and                                                    )
   CONTINENTAL CASUALTY COMPANY,                          )
                                                          )
                          Defendants.                     )


                                        OPINION AND ORDER

          Before the Court is plaintiffs Jason Klintworth and ALK Enterprises, LLC’s (ALK’s) motion

   to vacate and reconsider (Dkt. ## 82, 83) this Court’s opinion and order (Dkt. # 72) denying

   plaintiffs’ motion to remand (Dkt. # 58). Plaintiffs argue that the Court improperly ruled on the

   motion to remand before the plaintiffs filed a reply. Plaintiffs further argue that they did not engage

   in bad faith forum manipulation and, as such, the case should be remanded to state court. Defendant

   Continental Casualty Company (CCC) filed a response in opposition to plaintiffs’ motion to vacate

   and reconsider (Dkt. #89). In its response, defendant argues that plaintiffs identified no grounds that

   merit the Court’s reconsideration of it’s order, that the arguments in plaintiffs’ motion to vacate

   could not be raised in their reply, and that plaintiffs did, in fact, engage in bad faith forum

   manipulation. Plaintiffs did not file a reply in support of their motion to vacate and reconsider, and

   the time to do so has passed.
Case 4:20-cv-00178-CVE-FHM Document 109 Filed in USDC ND/OK on 09/17/20 Page 2 of 4




                                                      I.

           On April 29, 2020, CCC filed a notice of removal from state court based on diversity

   jurisdiction. Dkt. # 2. On May 28, 2020, plaintiffs filed a motion to remand. In that motion,

   plaintiffs argued the third amended petition (TAP), which stated new claims and added CCC as a

   defendant, relates back to the second amended petition (SAP) and, therefore, CCC’s notice of

   removal was untimely. In its response in opposition to the motion to remand (Dkt. # 68), CCC

   argued that the TAP constitutes a new action for purposes of removal and, thus, CCC’s notice of

   removal was timely. The Court issued an opinion denying plaintiffs’ motion to remand on June, 29,

   2020. Dkt. # 72.

           In that opinion and order, the Court held that the TAP constitutes a new action for purposes

   of removal and, thus, CCC’s notice of removal was timely under 28 U.S.C. § 1446(c). Dkt. # 72,

   at 5-8, 9-10.1 Plaintiffs do not challenge that finding in their motion to vacate and reconsider, so the

   Court will not revisit its holding.2 Because the Court finds that the matter has been properly

   removed, plaintiffs’ motion to reconsider and vacate the order denying plaintiffs’ motion to remand

   will be denied.

           The Court further notes that plaintiffs’ motion suffers from numerous defects. First,

   plaintiffs argue they were denied the opportunity to submit a reply to defendant’s response. Dkt. #

   82, at 1. Yet, plaintiffs do not present any argument that, if submitted in reply, would have altered



   1
           The relevant facts in this matter are set forth in the Court’s opinion and order dated June 29,
           2020 (Dkt. # 72) and will not be reiterated here.
   2
           Plaintiffs do not dispute the facts or law stated in Section II.A. of the Court’s opinion and
           order (Dkt. # 72) in their motion. While plaintiffs may disagree with the Court’s application
           of the law, they have not so stated.

                                                      2
Case 4:20-cv-00178-CVE-FHM Document 109 Filed in USDC ND/OK on 09/17/20 Page 3 of 4




   the Court’s decision. In fact, plaintiffs fail to present any arguments in their motion that would have

   been permissible in a reply to defendant’s response. Reply briefs may address only new matters

   asserted in the response. LCvR7.2(h) (“Reply briefs regarding new matter in the response brief may

   be filed . . .”). A reply cannot address matters beyond the scope of the response. Plaintiffs’ recent

   motion ignores that fact. Plaintiffs instead attempt to dispute the Court’s secondary finding of bad

   faith forum shopping in their motion, which is an issue not raised by defendant at any point in its

   response.3 As a result, plaintiffs’ argument they were improperly denied the opportunity to reply

   fails where plaintiffs did not identify a single plausible argument that would have been permitted in

   reply, let alone one that the Court finds persuasive.

          Second, the Court finds plaintiffs’ arguments regarding bad faith forum shopping both

   unavailing and, given the alternate grounds for the Court’s ruling, immaterial.4 Regardless of

   plaintiffs’ strategic reasons for neither dismissing the action against defendant Metoyer nor pursuing

   judgment against him, the fact remains that his presence in this action prevented defendants from

   removing to federal court. That he remained in the action as a safeguard to the plaintiffs’ strategic

   positions does not change the fact that he was not an active part of this litigation for some time.

   “Failure to actively litigate against the removal spoiler will be deemed bad faith.” Aguayo v. AMCO

   Ins. Co., 59 F. Supp. 3d 1225, 1262 (D.N.M. 2014). Conversely, “actively litigating against the



   3
          Plaintiffs concede that defendant does not raise the issue in their response. Dkt. # 82, at 2
          (noting defendant “did not assert [‘plaintiffs had engaged in “forum manipulation” in bad
          faith’] in response to Plaintiffs’ Motion the [sic] Remand”).
   4
          The Court notes that the finding of “bad faith forum shopping” has no effect on the plaintiffs’
          position on the merits. “Bad faith” in this instance may be a misnomer, given that plaintiffs
          state numerous plausible strategic reasons to keep defendant Metoyer in the action that had
          nothing to do with preventing removal.

                                                     3
Case 4:20-cv-00178-CVE-FHM Document 109 Filed in USDC ND/OK on 09/17/20 Page 4 of 4




   removal spoiler . . . create[s] a rebuttable presumption of good faith.” Id. Evaluation of this issue

   does not require assessment of the validity of counsel’s rationales for keeping the removal spoiler

   in the action, presumably because the effect of the removal spoiler on other defendants is the same

   regardless of plaintiffs’ strategic rationales. Plaintiffs’ motion has not established a rebuttable

   presumption of good faith through active litigation against the removal spoiler.5 As a result, the

   Court will not reconsider or vacate its prior opinion and order.

          In light of the above, the Court finds that removal was proper, that plaintiffs’ motion states

   no grounds for the Court to reconsider its prior order, and that the arguments regarding bad faith are

   both improperly before the court and unpersuasive. As such, plaintiffs’ motion to vacate and

   reconsider should be denied.

          IT IS THEREFORE ORDERED that plaintiffs’ motion to vacate and reconsider (Dkt. ##

   82, 83) is denied.

          DATED this 17th day of September, 2020.




   5
          Plaintiffs’ attempts to confine the Court to a prior ruling that the joinder of defendant
          Metoyer was not “clearly a ruse” in Klintworth et al. v. Valley Forge Ins. Co., et al., No. 17-
          CV-448 (N.D. Okla. Sept. 21, 2018) are ineffective. Dkt # 82, at 2-3. That ruling was made
          approximately two years ago; the facts and circumstance before the Court are materially
          different now.

                                                     4
